Title: Frank Carr to Thomas Jefferson, 26 June 1813
From: Carr, Frank
To: Jefferson, Thomas


          My dear Sir, Charlottesville June 26th 1813
          Enclosed is a specimen of the Sulphuret of   Antimony, which was found in this neighbourhood—It’s appearance, and the chemical tests to which I have exposed it shew it to be very pure—As we have not been able to discover the place from which this has been obtained, it’s value cannot be ascertained—
          With great respect 
          I am &cFrank Carr
        